
	

113 HR 4206 IH: Help Americans in Need Develop their Ultimate Potential Act
U.S. House of Representatives
2014-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4206
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2014
			Mr. Reed (for himself, Mr. Reichert, Mr. Young of Indiana, Mr. Kelly of Pennsylvania, Mr. Griffin of Arkansas, and Mr. Southerland) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Agriculture, Financial Services, and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize a State or a portion of a State to conduct a demonstration project designed to test
			 methods of program integration and coordination of services with the goals
			 of moving individuals and families towards self-sufficiency, reducing
			 welfare dependence, and increasing work and earnings.
	
	
		1.Short titleThis Act may be cited as the Help Americans in Need Develop their Ultimate Potential Act or the HAND UP Act .
		2.Program coordination demonstration projects
			(a)PurposeThe purpose of this section is to establish a program of demonstration projects in a State or
			 portion of a State to provide supports to individuals and families with
			 the goal of moving them towards self-sufficiency, reducing welfare
			 dependence, and increasing work and earnings by testing methods of program
			 integration and coordination of services which will result in more
			 effective service delivery and better outcomes for recipients.
			(b)DefinitionsIn this section:
				(1)Administering secretaryThe term administering Secretary means, with respect to a qualified program, the head of the Federal agency responsible for
			 administering the program.
				(2)Qualified programThe term qualified program means—
					(A)a program under part A of title IV of the Social Security Act;
					(B)the program under title XX of the Social Security Act;
					(C)activities funded under title I, II, or III of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.);
					(D)activities funded under the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.), except that such term shall not include the program under section 7 of
			 such Act (42 U.S.C. 1437e) for designating public housing for occupancy by
			 certain populations; or
					(E)the supplemental nutrition assistance program as defined in section 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012).
					(c)Application requirementsThe head of a State entity or of a sub-State entity administering 2 or more qualified programs
			 proposed to be included in a demonstration project under this section
			 shall (or, if the project is proposed to include qualified programs
			 administered by 2 or more such entities, the heads of the administering
			 entities (each of whom shall be considered an applicant for purposes of
			 this section) shall jointly) submit to the administering Secretary an
			 application that contains the following:
				(1)Programs includedA statement identifying each qualified program to be included in the project, and describing how
			 the purposes of each such program will be achieved by the project.
				(2)Population servedA statement identifying the population to be served by the project and specifying the eligibility
			 criteria to be used.
				(3)Description and justificationA detailed description of the project, including—
					(A)a description of how the project is expected to improve or enhance achievement of the purposes of
			 the programs to be included in the project, from the standpoint of
			 quality, of cost-effectiveness, or of both;
					(B)a description of the performance objectives for the project, including any proposed modifications
			 to the performance measures and reporting requirements used in the
			 programs;
					(C)a description of how the project will achieve the goal of moving recipients to self-sufficiency;
			 and
					(D)the length of time a project will last.
					(4)Waivers requestedA description of the statutory and regulatory requirements with respect to which a waiver is
			 requested in order to carry out the project, and a justification of the
			 need for each such waiver.
				(5)Cost limitationSuch information and assurances as necessary to establish to the satisfaction of the administering
			 Secretary, in consultation with the Director of the Office of Management
			 and Budget, that the proposed project is reasonably expected to meet the
			 applicable cost limitation requirements of subsection (d)(4).
				(6)Use of certain savings
					(A)In generalIf the State or sub-State entity desires to use not more than ½ of the savings to be realized from carrying out the proposed project in a fiscal year, to meet 1
			 or more requirements imposed by or under a Federal law pertaining to
			 education, a description of how the State or sub-State entity will so use
			 that portion of the savings.
					(B)DefinitionsIn this paragraph:
						(i)SavingsThe term savings means, with respect to a proposed project and a fiscal year, the amount (if any) by which—
							(I)the total of the amount that would be payable by the Federal Government for the fiscal year with
			 respect to the affected programs in the State in which the applicant is
			 located, if the proposed project were not conducted, as determined by the
			 Director of the Office of Management and Budget; exceeds
							(II)the total of the amounts that would be payable by the Federal Government for the fiscal year with
			 respect to the programs if the proposed project were conducted (as so
			 determined).
							(ii)Affected programsThe term affected programs means, with respect to a proposed project, the programs that would be affected if the proposed
			 project were conducted.
						(7)Evaluation and reportsAn assurance that the applicant will—
					(A)obtain an evaluation by an independent contractor of the extent to which the project is meeting the
			 purposes of this section, using an evaluation design that, to the maximum
			 extent feasible, includes random assignment of clients (or entities
			 serving clients) to service delivery and control groups; and
					(B)make an interim report and a final report to the administering Secretary, in such manner as the
			 administering Secretary may require, and implement such data systems as
			 are necessary for the reports to be so made.
					(8)Public housing agency planIn the case of an application proposing a demonstration project that includes activities referred
			 to in subsection (b)(2)(D) of this section—
					(A)a certification that the applicable annual public housing agency plan of any agency affected by the
			 project that is approved under section 5A of the United States Housing Act of 1937 (42 U.S.C. 1437c–1) by the Secretary of Housing and Urban Development includes the information
			 specified in paragraphs (1) through (4) of this subsection; and
					(B)any resident advisory board recommendations, and other information, relating to the project that,
			 pursuant to section 5A(e)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437c–1(e)(2)), is required to be included in the public housing agency plan of any
			 public housing agency affected by the project.
					(9)Other information and assurancesSuch other information and assurances as the administering Secretary may require.
				(d)Approval of application
				(1)In generalThe administering Secretary with respect to a qualified program that is identified in an
			 application submitted pursuant to subsection (c) shall approve the
			 application and, except as provided in paragraph (2), waive any
			 requirement applicable to the program, to the extent consistent with this
			 section and necessary and appropriate for the conduct of the demonstration
			 project proposed in the application if the administering Secretary
			 determines that the project—
					(A)has a reasonable likelihood of achieving the objectives of the programs to be included in the
			 project;
					(B)may reasonably be expected to meet the applicable cost limitation requirements of paragraph (4), as
			 determined by the Director of the Office of Management and Budget; and
					(C)includes the coordination of 2 or more qualified programs.
					(2)Provisions excluded from waiver authorityA waiver shall not be granted under paragraph (1)—
					(A)with respect to any provision of law relating to—
						(i)civil rights or prohibition of discrimination;
						(ii)purposes or goals of any program;
						(iii)maintenance of effort requirements;
						(iv)health or safety;
						(v)wage and hour requirements under sections 6 and 7 of the Fair Labor Standards Act of 1938; or
						(vi)environmental protection;
						(B)with respect to any work requirement imposed pursuant to section 407 of the Social Security Act;
					(C)with respect to section 241(a) of the Adult Education and Family Literacy Act;
					(D)in the case of a program under the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.), with respect to any requirement under section 5A of such Act (42 U.S.C.
			 1437c–1; relating to public housing agency plans and resident advisory
			 boards);
					(E)in the case of a program under the Workforce Investment Act, with respect to any requirement the
			 waiver of which would violate section 189(i)(4)(A)(i) of such Act (29
			 U.S.C. 2939(i)(4)(A)(i));
					(F)in the case of the supplemental nutrition assistance program (as defined in section 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012)), with respect to any requirement under—
						(i)section 6 (if waiving a requirement under such section would have the effect of expanding
			 eligibility for the program), 7(b) or 16(c) of such Act (7 U.S.C. 2011 et
			 seq.); or
						(ii)title IV of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C.
			 1601 et seq.);
						(G)with respect to any requirement that a State pass through to a sub-State entity part or all of an
			 amount paid to the State;
					(H)if the waiver would waive any funding restriction or limitation provided in an appropriations Act,
			 or would have the effect of transferring appropriated funds from 1
			 appropriations account to another; or
					(I)except as otherwise provided by statute, if the waiver would waive any funding restriction
			 applicable to a program authorized under an Act which is not an
			 appropriations Act (but not including program requirements such as
			 application procedures, performance standards, reporting requirements, or
			 eligibility standards), or would have the effect of transferring funds
			 from a program for which there is direct spending (as defined in section
			 250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of
			 1985) to another program.
					(3)Agreement of each administering Secretary required
					(A)In generalAn applicant may not conduct a demonstration project under this section unless each administering
			 Secretary with respect to any program proposed to be included in the
			 project has approved the application to conduct the project.
					(B)Agreement with respect to funding and implementationBefore approving an application to conduct a demonstration project under this section, an
			 administering Secretary shall have in place an agreement with the
			 applicant with respect to the payment of funds and responsibilities of the
			 administering Secretary with respect to the project.
					(4)Cost limitation requirement
					(A)General ruleNotwithstanding any other provision of law (except subparagraph (B)), the total of the amounts that
			 may be paid by the Federal Government for a fiscal year with respect to
			 the programs in the State in which an entity conducting a demonstration
			 project under this section is located that are affected by the project
			 shall not exceed the estimated total amount that the Federal Government
			 would have paid for the fiscal year with respect to the programs if the
			 project had not been conducted, as determined by the Director of the
			 Office of Management and Budget.
					(B)Special ruleIf an applicant submits to the Director of the Office of Management and Budget a request to apply
			 the rules of this subparagraph to the programs in the State in which the
			 applicant is located that are affected by a demonstration project proposed
			 in an application submitted by the applicant pursuant to this section,
			 during such period of not more than 5 consecutive fiscal years in which
			 the project is in effect, and the Director determines, on the basis of
			 supporting information provided by the applicant, to grant the request,
			 then, notwithstanding any other provision of law, the total of the amounts
			 that may be paid by the Federal Government for the period with respect to
			 the programs shall not exceed the estimated total amount that the Federal
			 Government would have paid for the period with respect to the programs if
			 the project had not been conducted.
					(5)90-day approval deadline
					(A)In generalIf an administering Secretary receives an application to conduct a demonstration project under this
			 section and does not disapprove the application within 90 days after the
			 receipt, then—
						(i)the administering Secretary is deemed to have approved the application for such period as is
			 requested in the application, except to the extent inconsistent with
			 subsection (e); and
						(ii)any waiver requested in the application which applies to a qualified program that is identified in
			 the application and is administered by the administering Secretary is
			 deemed to be granted, except to the extent inconsistent with paragraph (2)
			 or (4) of this subsection.
						(B)Deadline extended if additional information is sought
						(i)In generalThe 90-day period referred to in subparagraph (A) shall not include any period that begins with the
			 date the administering Secretary requests the applicant to provide
			 additional information with respect to the application and ends with the
			 date the additional information is provided.
						(ii)Limitation on number of requests for additional informationAn administering Secretary may not make more than 1 request for additional information with respect
			 to an application submitted pursuant to this section.
						(iii)1-year limit on response periodIf 1 year has elapsed since the date an administering Secretary made a request to an applicant
			 under this subparagraph with respect to an application, and the
			 administering Secretary has not received from the applicant a response to
			 the request, the administering Secretary shall immediately approve or
			 disapprove the application.
						(6)Rule of constructionNothing in this Act shall be construed to require the payment of the minimum wage in effect under
			 section 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206) to any
			 individual other than an employee of an employer subject to such section.
				(7)DisapprovalIf an administering Secretary disapproves an application submitted pursuant to this section, the
			 administering Secretary shall include with the notice of disapproval an
			 explanation of the reasons for the disapproval with specific reference to
			 the particular requirements of paragraph (1) not met by the application.
				(e)Duration of projectA demonstration project under this section may be approved for a term of not more than 5 years.
			(f)Modification of project
				(1)Request for modificationAn entity conducting a demonstration project approved under this section may submit to each
			 administering Secretary with respect to any program included in the
			 project a request to modify the project.
				(2)RequirementAn administering Secretary may not approve a request submitted under paragraph (1) with respect to
			 a project, unless the administering Secretary determines that, if the
			 request is not approved, the project will not achieve its performance
			 objectives because economic conditions have changed since the project was
			 approved.
				(3)30-day approval deadline after responseIf an administering Secretary receives a request made under this subsection and does not disapprove
			 the request within 30 days after the receipt, the administering Secretary
			 is deemed to have approved the request, except to the extent inconsistent
			 with subsection (d)(2), (d)(4), or (e).
				(4)Agreement of each administering Secretary required
					(A)In generalThe entity conducting a demonstration project approved under this section may not modify the
			 project, except in accordance with a request approved under this
			 subsection by each administering Secretary with respect to any program
			 included in the project.
					(B)Agreement with respect to funding and implementationBefore approving a request to modify a demonstration project approved under this section, an
			 administering Secretary shall have in place an agreement with the
			 requestor with respect to the payment of funds and responsibilities of the
			 administering Secretary with respect to the modified project.
					(g)Early termination of projectAn administering Secretary with respect to a demonstration project conducted under this section may
			 terminate the project if the administering Secretary—
				(1)determines that the entity conducting the project has violated the substantive terms or conditions
			 of the project;
				(2)notifies the entity in writing with sufficient detail describing the violation; and
				(3)determines that the State has not taken action to correct the violation during the 90-day period
			 beginning with the date the entity received the notice.
				(h)Reports to Congress
				(1)Report on disposition of applicationsWithin 90 days after an administering Secretary receives an application submitted pursuant to this
			 section, the administering Secretary shall submit to each Committee of the
			 Congress which has jurisdiction over a qualified program identified in the
			 application notice of the receipt, a description of the decision of the
			 administering Secretary with respect to the application, and the reasons
			 for approving or disapproving the application.
				(2)Reports on projectsEach administering Secretary that has jurisdiction over a qualified program that is part of a
			 demonstration project approved under this section shall provide annually
			 to each Committee of the Congress that has jurisdiction over the program a
			 report, which shall include—
					(A)the number of waivers granted for the project under this section, and the specific statutory
			 provisions, if any, waived;
					(B)in the case of a project for which such a waiver is granted—
						(i)how well the project is improving or enhancing program achievement from the standpoint of quality,
			 cost-effectiveness, or both;
						(ii)how well the project is meeting the performance objectives specified in subsection (c)(3)(B); and
						(iii)how the project is conforming with the cost limitation requirements of subsection (d)(4);
						(C)the number of individuals engaged in the program under the project;
					(D)the number of individuals so engaged who completed education or workforce development programs;
					(E)the number of individuals so engaged who reduced their dependence on government benefits as result
			 of self-sufficiency;
					(F)an explanation of the functions the State or sub-State project employed to help individuals achieve
			 self sufficiency;
					(G)an up-to-date statement of the cost of the project, and of the expected future costs of continuing
			 the project;
					(H)to the extent the administering Secretary deems appropriate, recommendations for modifying programs
			 based on project outcomes; and
					(I)if the project has been carried out for at least 30 months, a statement as to whether the project
			 is meeting the goals of the project and a determination as to whether the
			 project will be continued for the remainder of the term for which the
			 project was approved.
					(3)FundingEach administering Secretary that has jurisdiction over a qualified program that is part of a
			 demonstration project approved under this section shall reserve an amount
			 equal to not more than 1 percent of the amount to be provided for the
			 conduct of the project, and use the amount so reserved to carry out this
			 subsection with respect to the project.
				3.Amendment to United States Housing Act of 1937Section 5A(d) of the United States Housing Act of 1937 (42 U.S.C. 1437c–1(d)) is amended—
			(1)by redesignating paragraph (19) as paragraph (20); and
			(2)by inserting after paragraph (18) the following new paragraph:
				
					(19)Program coordination demonstration projectsIn the case of an agency that administers an activity referred to in section 2(b)(2)(D) of the
			 State and Local Program Coordination Flexibility Act that, during such
			 fiscal year, will be included in a demonstration project under section 2
			 of such Act, the information that is required to be included in the
			 application for the project pursuant to paragraphs (1) through (4) of
			 section 2(c) of such Act..
			
